648 S.E.2d 508 (2007)
Glen B. MOORE, Employee
v.
COVENANT TRANSPORT, INC., Employer.
Regal Insurance Company of Tennessee, Carrier.
No. 106P07.
Supreme Court of North Carolina.
June 27, 2007.
Raymond M. Marshall, Winston-Salem, for Moore.
Andrew A. Vanore, III, W. John Cathcart, Jr., Raleigh, for Covenant Transport.

ORDER
Upon consideration of the petition filed on the 23rd day of February 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."